Herlihy, P. J.
(concurring). We agree with the result reached by Mr. Justice Main.
However, in my view the sole issues upon appeal are (1) whether the Commissioner may attach conditions to his permits for .space at the Fair, and (2) whether the condition that the subject literature could not be disseminated to children unless with consent of an accompanying adult would be so discriminatory as to be unreasonable.
The right of the Commissioner to attach conditions to the grant or leasing of exhibition space is not seriously disputed. He has exclusive control over all questions of privileges extended to concessionaires and exhibitors, as well as any other matters which he may deem proper in connection with such Fair (Agriculture and Markets Law, § 31-b). It has long been established that in regard to children, the State is able to exercise discretion in determining what is and is not in their best interests. In the present situation the Commissioner is the representative of the State and should have no less power than the Commissioner •of Education in regard to the dissemination of literary material in schools. The cases cited in Mr. Justice Main’s opinion establish the distinction between the relationship of the State to infants and its relationship to adults.
The operation of a Fair by its very nature is unique and complex arid those responsible for its operation, within proper boundaries, must be vested with acceptable managerial discretion. Under the facts presented, we find no abuse of that discretion nor do we find a violation of the First Amendment guarantees.